DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a multi-fiber splice protector comprising a bend-resistant strength member comprising at least one wall arranged in a tubular shape and at least one wall bounds an inner cavity extending in a longitudinal direction, and a longitudinal opening extends through an entire thickness of the at least one wall to permit passage of a coated optical fiber into the inner cavity; and a thermoplastic hotmelt material arranged within the inner cavity; wherein the longitudinal opening comprises a first width extending in a direction transverse to the longitudinal direction, and the first width is greater than a diameter of one coated optical fiber but smaller than two times the diameter of one coated optical fiber; and wherein the inner cavity is configured to receive a plurality of coated optical fibers, the inner cavity comprises a second width extending in the direction transverse to the longitudinal direction, and the second width is at least two times greater than the first width, or

a method for fabricating a fiber optic cable assembly comprising heating a strength member comprising at least one wall arranged in a tubular shape having a central axis extending in a longitudinal direction, wherein the at least one wall bounds an inner cavity extending in the longitudinal direction, a longitudinal opening extends through an entire thickness of the at least one wall, a solid thermoplastic hotmelt material is arranged within the inner cavity prior to the heating, the longitudinal opening comprises a first width extending in a direction transverse to the longitudinal direction; and the heating is sufficient to melt the solid thermoplastic hotmelt material; sequentially inserting individual fusion spliced optical fibers of a plurality of fusion spliced optical fibers through the longitudinal opening into the inner cavity and the melted thermoplastic hotmelt material, while manipulating the plurality of fusion spliced optical fibers to cause fusion spliced optical fibers of the plurality of fusion spliced 
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5367591, US 5416873, US 2018/0024294, US 10018798, US 2019/0369332, US 2021/0033793, US 10921540, US 10976492, US 11131811 teach splice reinforcements with a cavity and opening, but not the protector or method with the claim dimensioned cavity and opening.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883